Title: Jonathan Williams, Jr., to the American Commissioners, 26 February 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen.
Nantes Feb. 26. 1778.
All the Vessells have now I imagine joined the Fleet. The wind therefore will only prevent its immediate Departure which I expect every Day to hear of.

I cannot find another Vessell on any terms here. I would give as high as 150 Livres, but none are to be had. I have to day heard of a Ship which is at L’orient. I have written about her. If I can get her on Freight I shall do it, but I shall not purchase without your orders. I therefore request you to say by return of Post whether you will allow me to purchase, if not otherwise to be obtained. I have remaining 3000 Suits of Cloaths all the Hose and about 400 Cases of Arms from the magazine.
Time does not allow me to write so full as I wish must therefore refer you to a future post for any particulars I may have ommitted. I have the honour to be very respectfully Honorable Gentlemen Your most obedient and most humble Servant
J Williams
The Hon Commrs of the United States
 
Addressed: The Honble. The / Commissioners of the / United States.
Notations in different hands: Feby 26th. Goods Remaing. J. Williams / J. Williams to Honble. U.S. Comrs. (26 Feby. (1778)
